The order refusing to strike out the findings of fact was reversed, and the motion was granted. There remained, therefore,,. no findings of fact to be reviewed, but, as was stated in the opinion, the judgment is to he treated as one of nonsuit, and all of the evidence, and the inferences to he drawn therefrom, are to be taken most strongly in favor of these appellants. Because we deem the proposed recital in the order unnecessary, so far as these moving parties are concerned, the motion is denied, without costs. Present — Jenks, P. J., Hirschherg, Burr, Woodward and Rich, JJ.